DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 03/09/2022 regarding application 16/819,223. In Applicant’s amendment:
Claims 1-2 and 12-13 have been amended.
	Claims 1-22 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 03/09/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3. 		Applicant’s arguments, see pages 9-10, filed on 03/09/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-22 have been fully considered and is found not persuasive. 
Therefore the 35 U.S.C. § 101 rejection of Claims 1-22 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
4.		Applicant’s arguments, see pages 10-11, filed on 03/09/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1, 3-10, 12 and 14-21 have been fully considered and is found persuasive. 
		The 35 U.S.C. § 103 Claim Rejections for Claims 1, 3-10, 12 and 14-21 is withdrawn. See Examining Claims with Respect to Prior Art Section shown below.

Response to 35 U.S.C. § 101 Arguments
5. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-22 have been fully considered but they are found persuasive (see Applicant Remarks, Pages 9-10, dated 03/09/2022). Examiner respectfully disagrees.
		Argument #1:
(A).	Applicant argues that Claims 1-22 integrate the judicial exception into a practical application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-10, dated 03/09/2022). Examiner respectfully disagrees.
	Accordingly it appears that what is argued here is an improvement in the business process 	itself, as an entrepreneurial objective, [argued here as “by having segments of an interaction 	distributed for performance evaluation of the agent who conducted the interaction when the 	estimated GOS is greater than GOS threshold, and having segments of an interaction discarded 	when the estimated GOS is smaller than GOS threshold”] not a clear and deliberate technological 	solution improving the 	computer itself or another technological field (see comparison to the 	unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal 	Circuit, 	115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 	2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. 	Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data”, 	“analyzing data”, “displaying data”], yet do not present any clear, genuine technological 	improvement, in how 	computers carry out basic functions as 	scrutinized by 	the Federal 	Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 	August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” 	page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at 	*5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, but not clearly, deliberately and sufficiently showing themselves, would arguably improve the existing technological process, with the Examiner following a similar line of Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
- Courts have also made the distinction between an entrepreneurial objective or solution, instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”:
- “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to perform the function of “by having segments of an interaction distributed for performance evaluation of the agent who conducted the interaction when the estimated GOS is greater than GOS threshold, and having segments of an interaction discarded when the estimated GOS is smaller than GOS threshold”]”, that could only be performed intuitively by a human based on human's knowledge and experience in call center and/or contact center environments (see MPEP § 2106.05 (h)).
Examiner has referred back to October 2019 Update: Subject Matter Eligibility regarding “In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” 
Examiner noted that Applicant has not explained or clarified the asserted improvements to the limitations in the Independent Claims to justify at a minimum an integration into a practical application. Moreover, Examiner suggests to Applicant to amend Independent Claims 1 and 12 to include limitations that incorporate the technical details shown in Applicant’s Specification ¶ [0066] & ¶ [0067] regarding the Elastic Load Balancer with AWS deployments and the function of the “automatic scaling is to automatically increase the size of auto scaling group when demand for computing resources goes up and decrease the size of auto scaling group when demand for computing resources goes down” (emphasis added). Additionally, “as the capacity of AWS increases or decreases, the Amazon EC2 instances which are being added or removed must be registered or deregistered with a load balancer. This is enables an application that is receiving computing resources from AWS to automatically distribute incoming web traffic across a dynamically changing number of instances.”
		Independent Claims 1 and 12 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “an input device”, “a display unit”, “a processor”, “a 	database of historical data related to interactions”, “a database of interaction metadata”, “quality planner unit” and “a memory to store the plurality of databases”, etc…) in conjunction with the limitations, are no more than mere instructions to § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Independent Claims 1 and 12 constitute (1) mere data gathering (e.g., “(i) collecting data fields of: (i) interaction metadata stored in the database of interaction metadata; and (ii) historical data stored in the database of historical data” (see Independent Claims 1 and 12); “(ii) receiving from the user via an input device calculated level of multi-collinearity between the variables in the set of unique and relevant variables” (see Independent Claims 1 and 12)) and (2) selecting a particular data source or type of data to be manipulated (e.g., “(ii) selecting variables from the collected data fields based on business context and communication channel type” (see Independent Claims 1 and 12)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
		Dependent Claims 2-11 and 13-22 recite additional elements such as (e.g., “machine learning algorithm”, “an input device”, “a display unit”, “a processor”, “a database of historical data related to interactions”, “a database of interaction metadata”, “a memory to store the plurality of databases”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to apply a judicial exception due to requiring the use of software to tailor information and provide the results of generating said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by selecting the machine learning algorithm of a plurality of machine learning algorithms via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 11 and 22, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by further defining the machine learning algorithm as a multiple linear regression algorithm via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
		The additional element(s) in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by deploying the GOS model in order to filter-out, non-genuine agent recording segments from evaluation when the calculated GOS score is below the calculated threshold of GOS via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-22 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Argument #2:
(A).	Applicant argues that Claims 1-22 contain additional elements that constitute significantly more than the abstract idea under step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-10, dated 03/09/2022). Examiner respectfully disagrees.
Step 2B: Claims 1-22 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure such as “a processor” as shown in Applicant’s Drawings Fig. 1, “input device” as shown in Applicant’s Drawings Fig. 1, “display unit” as shown in Applicant’s Drawings Fig. 1, “a database of historical data related to interactions” as shown in Applicant’s Specification ¶ [0069], “a database of interaction metadata” as shown in Applicant’s Specification ¶ [0069],  “a memory to store the plurality of databases” as shown in Applicant’s Specification ¶ [0069] in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
Independent Claims 1 and 12 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “an input device”, “a display unit”, “a processor”, “a 	database of historical data related to interactions”, “a database of interaction metadata”, “quality planner unit” and “a memory to store the plurality of databases”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Independent Claims 1 and 12 constitute (1) mere data gathering (e.g., “(i) collecting data fields of: (i) interaction metadata stored in the database of interaction metadata; and (ii) historical data stored in the database of historical data” (see Independent Claims 1 and 12); “(ii) receiving from the user via an input device calculated level of multi-collinearity between the variables in the set of unique and relevant variables” (see Independent Claims 1 and 12)) and (2) selecting a particular data source or type of data to be manipulated (e.g., “(ii) selecting variables from the collected data fields based on business context and communication channel type” (see Independent Claims 1 and 12)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-11 and 13-22 recite additional elements such as (e.g., “machine learning algorithm”, “an input device”, “a display unit”, “a processor”, “a database of historical data related to interactions”, “a database of interaction metadata”, “a memory to store the plurality of databases”, etc…) which are merely directed to the particulars of the abstract idea § 2106.05 (h)).
		The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by selecting the machine learning algorithm of a plurality of machine learning algorithms via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 11 and 22, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by further defining the machine learning algorithm as a multiple linear regression algorithm via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to § 2106.05 (h)).
		The additional element(s) in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by deploying the GOS model in order to filter-out, non-genuine agent recording segments from evaluation when the calculated GOS score is below the calculated threshold of GOS via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Performing Repetitive Calculations, in light of MPEP § 2106.05 (d) ii citing among others:  Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Storing and Retrieving Information in Memory, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Arranging a Hierarchy of Groups / Sorting Information, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). Electronic Recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-22 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 101
6.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-22 shown below.


Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.		Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-22 are each focused to a statutory category namely, a “method” or a “process” (Claims 1-11) and a “system” or an “apparatus” (Claims 12-22).
Step 2A Prong One: Independent Claims 1 and 12 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claims 1 and 12);
“, generate a Genuineness Opinion Score (GOS) model, said generating of GOS model comprising” (see Independent Claims 1 and 12);
“(a) a data manipulation phase, said data manipulation phase comprising” (see Independent Claims 1 and 12);
“(i) collecting data fields of: (i) interaction metadata stored ; and (ii) historical data stored ” (see Independent Claims 1 and 12);
“(ii) selecting variables from the collected data fields based on business context and communication channel type” (see Independent Claims 1 and 12);
“(iii) integrating the selected variables into a file in a predefined format” (see Independent Claims 1 and 12);
“(iv) evaluating the integrated variables by calculating level of multi-collinearity therebetween to discard one or more variables from the integrated variables having a calculated level of multi-collinearity above a predefined threshold resulting in a set of unique variables” (see Independent Claims 1 and 12);
	“(v) calculating level of relevance of each variable in the set of unique variables to 	
discard 	variables with level of relevance below a predefined threshold resulting in a set of unique and relevant variables” (see Independent Claims 1 and 12);
	“(b) a data visualization and analysis phase, said data visualization and analysis phase	
comprising” (see Independent Claims 1 and 12);
		“(i) representing the set of unique and relevant variables to a user  for 	analysis purposes” (see Independent Claims 1 and 12);
		“(ii) receiving from the user  calculated level of multi-collinearity 	between the variables in the set of unique and relevant variables” (see Independent Claims 1 	and 12);
		“(c) a feature augmentation phase for sorting the variables in the set of unique and 	relevant variables into two categories: estimated variables and anticipated variables” (see 	Independent Claims 1 and 12);
		“wherein the estimated variables are used for calculation of a GOS of an interaction that 	is received in a contact center and the anticipated variables are used for calculation of a 	threshold of said GOS” (see Independent Claims 1 and 12);
		“wherein said GOS reflects a consistency of a customer feedback for an agent 	performance evaluation with the historical data” (see Independent Claims 1 and 12);
		“wherein said generated GOS model is deployed ,  is configured to filter-out non-genuine agent recording segments, when the 	calculated GOS score is below the calculated threshold of GOS, while distributing interaction 	recording segments across evaluators” (see Independent Claims 1 and 12)
		These abstract idea limitations (as identified above in bold), under their broadest 	reasonable interpretation of the claims as a whole, cover performance of their limitations as 	“Mental Processes”, which pertains to (1) concepts performed in the human mind (e.g., such as 	evaluation(s) and/or judgment(s) and/or observation(s) and/or opinion(s)) and/or (2) via the use 	of pen and paper as a physical aid.
		Additionally, and/or alternatively, these abstract idea limitations (as identified above in 	bold), under their broadest reasonable interpretation of the claims as a whole, cover performance 	of their limitations as “Certain Methods of Organizing Human Activities” Grouping which pertains 	to (3) managing personal behavior or relationships or interactions between people (including 	social activities and/or teachings and/or following rules or instructions).
		Additionally, and/or alternatively, these abstract idea limitations (as identified above in 	bold), under their broadest reasonable interpretation of the claims as a whole, cover performance Mathematical Concepts” Grouping which pertains to (4) mathematical 	relationships and/or (5) mathematical calculations.
		According to MPEP § 2106.04(a): “…examiners should identify at least one 	abstract idea grouping, but preferably identify all groupings to the extent possible…”. 
		That is, other than reciting (e.g., “an input device”, “a display unit”, “a processor”, “a 	database of historical data related to interactions”, “a database of interaction metadata”, “a 	memory to store the plurality of databases”, etc…), nothing in the claim elements precludes the 	steps from being performed as “Mental Processes”, which pertains to (1) concepts performed in 	the human mind (e.g., such as evaluation(s) and/or judgment(s) and/or observation(s) and/or 	opinion(s)) and/or (2) via the use of pen and paper as a physical aid and additionally and/or 	alternatively as “Certain Methods of Organizing Human Activities” Grouping which pertains 	to (3) managing personal behavior or relationships or interactions between people (including 	social activities and/or teachings and/or following rules or instructions) and additionally and/or 	alternatively as “Mathematical Concepts” Grouping which pertains to (4) mathematical 	relationships and/or (5) mathematical calculations.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
Dependent Claims 2-11 and 13-22:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” and/or “Mathematical Concepts” Groupings as previously described in Claims 1 and 12. 
The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by selecting the machine learning algorithm of a plurality of machine learning algorithms to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings pertaining to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation using a computer.
The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 11 and 22, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by further defining the machine learning algorithm as a multiple linear regression algorithm to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings pertaining to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation using a computer.
The additional element(s) in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by deploying the GOS model in order to filter-out, non-genuine agent recording segments from evaluation when the calculated GOS score is below the calculated threshold of GOS using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-22 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“in a computerized system comprising a processor, a database of historical data related to interactions and a database of interaction metadata” (see Independent Claims 1 and 12);
“a memory to store the plurality of databases and a processor, said processor is configured to generate a Genuineness Opinion Score (GOS) model, said generating of GOS model comprising” (see Independent Claims 1 and 12);
“(a) a data manipulation phase, said data manipulation phase comprising” (see Independent Claims 1 and 12);
“(i) collecting data fields of: (i) interaction metadata stored in the database of interaction metadata; and (ii) historical data stored in the database of historical data” (see Independent Claims 1 and 12);
“(ii) selecting variables from the collected data fields based on business context and communication channel type” (see Independent Claims 1 and 12);
“(iii) integrating the selected variables into a file in a predefined format” (see Independent Claims 1 and 12);
“(iv) evaluating the integrated variables by calculating level of multi-collinearity therebetween to discard one or more variables from the integrated variables having a calculated level of multi-collinearity above a predefined threshold resulting in a set of unique variables” (see Independent Claims 1 and 12);
	“(v) calculating level of relevance of each variable in the set of unique variables to 	
discard 	variables with level of relevance below a predefined threshold resulting in a set of unique and relevant variables” (see Independent Claims 1 and 12);
	“(b) a data visualization and analysis phase, said data visualization and analysis phase	
comprising” (see Independent Claims 1 and 12);
		“(i) representing the set of unique and relevant variables to a user via a display unit for 	analysis purposes” (see Independent Claims 1 and 12);
		“(ii) receiving from the user via an input device calculated level of multi-collinearity 	between the variables in the set of unique and relevant variables” (see Independent Claims 1 	and 12);
		“(c) a feature augmentation phase for sorting the variables in the set of unique and 	relevant variables into two categories: estimated variables and anticipated variables” (see 	Independent Claims 1 and 12);
		“wherein the estimated variables are used for calculation of a GOS of an interaction that 	is received in a contact center and the anticipated variables are used for calculation of a 	threshold of said GOS” (see Independent Claims 1 and 12);
		“wherein said GOS reflects a consistency of a customer feedback for an agent 	performance evaluation with the historical data” (see Independent Claims 1 and 12);
wherein said generated GOS model is deployed in a quality planner unit, said quality 	planner unit is configured to filter-out non-genuine agent recording segments, when the 	calculated GOS score is below the calculated threshold of GOS, while distributing interaction 	recording segments across evaluators” (see Independent Claims 1 and 12)
		Independent Claims 1 and 12 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “an input device”, “a display unit”, “a processor”, “a 	database of historical data related to interactions”, “a database of interaction metadata”, “quality planner unit” and “a memory to store the plurality of databases”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Independent Claims 1 and 12 constitute (1) mere data gathering (e.g., “(i) collecting data fields of: (i) interaction metadata stored in the database of interaction metadata; and (ii) historical data stored in the database of historical data” (see Independent Claims 1 and 12); “(ii) receiving from the user via an input device calculated level of multi-collinearity between the variables in the set of unique and relevant variables” (see Independent Claims 1 and 12)) and (2) selecting a particular data source or type of data to be manipulated (e.g., “(ii) selecting variables from the collected data fields based on business context and communication channel type” (see Independent Claims 1 and 12)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
		Dependent Claims 2-11 and 13-22 recite additional elements such as (e.g., “machine learning algorithm”, “an input device”, “a display unit”, “a processor”, “a database of historical data related to interactions”, “a database of interaction metadata”, “a memory to store the plurality of databases”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to apply a judicial exception due to requiring the use of software to tailor information § 2106.05 (h)).
		The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by selecting the machine learning algorithm of a plurality of machine learning algorithms via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 11 and 22, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by further defining the machine learning algorithm as a multiple linear regression algorithm via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or § 2106.05 (h)).
		The additional element(s) in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by deploying the GOS model in order to filter-out, non-genuine agent recording segments from evaluation when the calculated GOS score is below the calculated threshold of GOS via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-22 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-22 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of “a processor” as shown in Applicant’s Drawings Fig. 1, “input device” as shown in Applicant’s Drawings Fig. 1, “display unit” as shown in Applicant’s Drawings Fig. 1, “a database of historical data related to interactions” as shown in Applicant’s Specification ¶ [0069], “a database of interaction metadata” as shown in Applicant’s Specification ¶ [0069],  “a memory to store the plurality of databases” as shown in Applicant’s Specification ¶ [0069] in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
Independent Claims 1 and 12 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “an input device”, “a display unit”, “a processor”, “a 	database of historical data related to interactions”, “a database of interaction metadata”, “quality planner unit” and “a memory to store the plurality of databases”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Independent Claims 1 and 12 constitute (1) mere data gathering (e.g., “(i) collecting data fields of: (i) interaction metadata stored in the database of interaction metadata; and (ii) historical data stored in the database of historical data” (see Independent Claims 1 and 12); “(ii) receiving from the user via an input device calculated level of multi-collinearity between the variables in the set of unique and relevant variables” (see Independent Claims 1 and 12)) and (2) selecting a particular data source or type of data to be manipulated (e.g., “(ii) selecting variables from the collected data fields based on business context and communication channel type” (see Independent Claims 1 and 12)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-11 and 13-22 recite additional elements such as (e.g., “machine learning algorithm”, “an input device”, “a display unit”, “a processor”, “a database of historical data related to interactions”, “a database of interaction metadata”, “a memory to store the plurality of databases”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The claim limitations recite mere instructions to apply a judicial exception due to requiring the use of software to tailor information and provide the results of generating said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by selecting the machine learning algorithm of a plurality of machine learning algorithms via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
		The additional element(s) concerning the “machine learning algorithm” in Dependent Claims 11 and 22, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by further defining the machine learning algorithm as a multiple linear regression algorithm via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
		The additional element(s) in Dependent Claims 2 and 13, this merely narrow the abstract ideas concerning “wherein the processor is further configured to generate said GOS model based on an evaluation phase, said evaluation phase comprising running the GOS model on synthetic data to determine if predefined business goals are met” by deploying the GOS model in order to filter-out, non-genuine agent recording segments from evaluation when the calculated GOS score is below the calculated threshold of GOS via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) which pertains to generating a machine-learning model to determine genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data to determine the genuineness of customer feedback to filter-out, non-genuine agent recording segments from evaluation in a contact center and/or call center environment (see MPEP § 2106.05 (h)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Performing Repetitive Calculations, in light of MPEP § 2106.05 (d) ii citing among others:  Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). Storing and Retrieving Information in Memory, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Arranging a Hierarchy of Groups / Sorting Information, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). Electronic Recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-22 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Examining Claims with Respect to the Prior Art
9.		Claims 1-22 are allowable only over the prior art rejections. As previously stated in the 	non-final office action dated 03/03/2022, Examiner noted that the contents from Dependent 	Claims 2 and 13 are allowable over the prior art. Applicant has amended Independent Claims 1 	and 12 to incorporate the allowable subject matter over the prior art indicated in Dependent 	Claims 2 and 13. Please note that Applicant still needs to address the outstanding 35 U.S.C. 101 	rejection for Claims 1-22.
		Examiner interprets based upon the claim limitations that there is no disclosure in the 	existing prior art or any new art that discloses the features relating in Independent Claims 1 and 	12 to:
wherein said GOS reflects a consistency of a customer feedback for an agent performance evaluation with the historical data
wherein said generated GOS model is deployed in a quality planner unit, said quality planner unit is configured to filter-out non-genuine agent recording segments, when the calculated GOS score is below the calculated threshold of GOS, while distributing interaction recording segments across evaluators.
The closest prior arts of record are:
		1) US Patent # (US 9,635,181 B1) to McGann
		2) US Patent # (US 10,356,244 B1) to Sengupta;
		3) US PG Pub (US 2014/0316862 A1) to Panda
		Regarding the McGann reference, McGann teaches optimized routing of customer interactions takes into account one or more of the customer's profile, customer's intent, agent profiles, agent preferences, business goals, customer goals, current interaction data, cross-channel interaction history, contact center statistics, personalities and behaviors of agents and customers, predicted sentiment of the customers, and/or actual agent performance results, to optimally connect the customers and the agents. As feedback is received after an interaction is complete, the system engages in machine learning to improve the routing of future interactions.
However, McGann either individually nor in combination does not teach or suggest the following:
wherein said GOS reflects a consistency of a customer feedback for an agent performance evaluation with the historical data
wherein said generated GOS model is deployed in a quality planner unit, said quality planner unit is configured to filter-out non-genuine agent recording segments, when the calculated GOS score is below the calculated threshold of GOS, while distributing interaction recording segments across evaluators.
Regarding the Sengupta reference, Sengupta teaches that module 110 then performs a series of supervised feature selection machine learning algorithms (collectively, 304) and a series of unsupervised feature selection machine learning algorithms (collectively, 306) to adapt the larger set of initial call features into a smaller set of final call features that are then vectorized into the context vector for the voice call. As shown in FIG. 3, the module 110 executes (304 a) a supervised filter algorithm (e.g., Linear Discriminant Analysis (LDA), Ridge regression, LASSO) on the set of initial features to train a model that finds one or more combinations of features-typically, a subset of features-which correlate to optimal or preferable income values. Preferred or optimal call routing for a customer call is not static over time. It varies based on changes that happen to the underlying customer attributes. In addition, the methods and systems do not require manual re-training of the underlying machine learning model that generates a call routing decision. Learning happens continuously by way of the reinforcement learning approach, resulting in a more efficient and robust machine learning model and better call routing decisions
However, Sengupta either individually nor in combination does not teach or suggest the following:
wherein said GOS reflects a consistency of a customer feedback for an agent performance evaluation with the historical data
wherein said generated GOS model is deployed in a quality planner unit, said quality planner unit is configured to filter-out non-genuine agent recording segments, when the calculated GOS score is below the calculated threshold of GOS, while distributing interaction recording segments across evaluators.
		Regarding the Panda reference, Panda teaches predicting customer satisfaction includes machine readable instructions stored an a computer readable medium and executed by a processor to identify operational variables or business factors related to customer satisfaction. The business factors may be translated to measurable metrics. For example, metrics may be measured using customer feedback or survey data. The system may output predictions of variations in performance which could lead to lower customer satisfaction if not addressed in a timely manner, based on the measurable metrics. The system may also correlate transactional 
However, Panda either individually nor in combination does not teach or suggest the following:
wherein said GOS reflects a consistency of a customer feedback for an agent performance evaluation with the historical data
wherein said generated GOS model is deployed in a quality planner unit, said quality planner unit is configured to filter-out non-genuine agent recording segments, when the calculated GOS score is below the calculated threshold of GOS, while distributing interaction recording segments across evaluators.
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683